United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               October 21, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-40045
                           Summary Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus


ANGELA GONZALEZ-CAPETILLO,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-02-CR-925-1
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before HIGGINBOTHAM, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence

of Angela Gonzalez-Capetillo.     United States v. Gonzalez-

Capetillo, No. 03-40045 (5th Cir. Feb. 17, 2004).     The Supreme

Court vacated and remanded for further consideration in light of

United States v. Booker, 125 S. Ct. 738 (2005).     See Gonzalez-

Capetillo v. United States, 125 S. Ct. 1021 (2005).       We requested



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-40045
                                -2-

and received supplemental letter briefs addressing the impact of

Booker.

     Gonzalez-Capetillo argues that she is entitled to

resentencing because the district court erred under Booker by

basing her sentence on the amount of cocaine found by the judge

and by imposing the sentence under a mandatory application of the

United States Sentencing Guidelines.      This court will not

consider a Booker-related challenge raised for the first time in

a petition for certiorari absent extraordinary circumstances.

United States v. Taylor, 409 F.3d 675, 676 (5th Cir. 2005).

     Gonzalez-Capetillo concedes that she cannot make the

necessary showing of plain error that is required by our

precedent in United States v. Mares, 402 F.3d 511, 520 n.9 (5th

Cir 2005), petition for cert. filed (Mar. 31, 2005) (No.

04-9517).   Moreover, this court has rejected her argument that a

Booker error is a structural error or that such error is presumed

to be prejudicial.   See Mares, 402 F.3d at 520-22; see also

United States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005),

petition for cert. filed (July 11, 2005) (No. 05-5297).     Because

she has not demonstrated plain error, “it is obvious that the

much more demanding standard for extraordinary circumstances

warranting review of an issue raised for the first time in a

petition for certiorari, cannot be satisfied.”      Taylor, 409 F.3d

at 677.

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we
                          No. 03-40045
                               -3-

reinstate our judgment affirming Gonzalez-Capetillo’s conviction

and sentence.

     AFFIRMED.